         Case 4:18-cv-00070-CDL Document 112 Filed 12/08/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF GEORGIA
                                    COLUMBUS DIVISION

WILHEN HILL BARRIENTOS, et al.,

                       Plaintiffs,
v.

CORECIVIC, INC.,                                               Civil Action No. 4:18-cv-00070-CDL

                      Defendant.



CORECIVIC, INC.,

                       Counter-Claimant,
v.

WILHEN HILL BARRIENTOS, et al.,

               Counter-Defendants.




                                                        ORDER
       Plaintiffs and Trinity Services Group, Inc., by and through their respective counsel,

(collectively, “the Parties”), have stipulated and agreed to stay Plaintiffs’ Response to Trinity’s

Services Group, Inc.’s Motion to Quash Subpoena (Doc. 83) to allow them to have further

discussions to resolve this matter. Q u i t e f r a n k l y , th e co n t i n u ed d e la y in r e so lv ing

t h i s m a t t e r i s d i f f ic u l t to u n d e r s ta n d .   T h e Co u r t i s n o t i n c l i n ed to a l l o w

t h e m o t io n t o r e ma i n p e n d i n g o n t h e C o u r t ’s d o c k e t i n d ef in i t e ly , o n ly t o

b e re m o v e d a t t h e w h im o f t h e p a r t i es .             A cc o rd i n g ly , t h e C o u r t d ir e c ts

t h e p a r t ie s t o re so l v e t h i s m a t te r w i t h in t h i r ty d ay s o f th e d a t e o f to d a y ’s

o r d e r . I n th e m ea n t i me , Trinity’s Motion to quash is terminated with the right of Trinity to renew the

motion without prejudice within 30 days of today’s order if the matter is not resolved by then.
                                                      2
 Case 4:18-cv-00070-CDL Document 112 Filed 12/08/20 Page 2 of 2



IT IS SO ORDERED.


ENTERED this 8th day of December, 2020.



                                  S/Clay D. Land
                                 CLAY D. LAND
                                 U.S. DISTRICT COURT JUDGE
                                 MIDDLE DISTRICT OF GEORGIA




                                    2
